DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
            As discussed in the previous office action, in paragraph 89, lines 3-5, discloses the height of the guide groove wall 35 is equal to the height of the side surface 32. However, should this be the case, the guide groove wall 35 would not be able to enter the space defined by guide wall 15 such that the second guide protrusions 15a can mesh with the second guide grooves 35a (as defined in paragraph 88, lines 4- 9), i.e., viewing Figures 4 and 8, if the height of guide groove wall 35 is equal to the height of side surface 32, the bottom edge of side surface 32 would contact the lower surface of container 10 before the guide groove wall 35 could enter the space defined by the guide wall 15. Clarification is needed.

Claim Objections
Claim 22 is objected to because of the following informalities:  
In regard to claim 22, as discussed above with regard to the specification (and in the previous office action), it does not appear the height of the guide groove wall 35 can be equal to a height of the plate side surface 32 since such a structure would prevent the second guide grooves 35a from meshing with the second guide protrusions 15a.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5 and 8-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1, an antecedent basis for “the process of cutting the material by a grinder” (see line 15) and “the flat bottom surface” (see line 16) has not been defined.

Allowable Subject Matter
Claims 1-3, 5 and 8-37 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
In the response filed 9/27/22, the Applicant contends the objections to the specification and claims have been addressed, however, as discussed above, the objections to paragraph 89 and claim 22 still stand.
In regard to claim 1, it appears the Applicant intended to combine allowable claim 7 with claim 1 and intermittent claim 6 (see item #4 in the response filed 9/27/22), however, the last paragraph of claim 1 (which presumably was intended to add the language of original claim 7) does not properly add the language of original claim 7 (as explained in the rejection of claim 1 under 35 USC 112).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J WALCZAK whose telephone number is (571)272-4895. The examiner can normally be reached Monday-Friday 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DJW
10/6/22
/DAVID J WALCZAK/Primary Examiner, Art Unit 3754